                                  Confidential Bakalar DEF 000010


                                                               Exhibit A
                                                             Page 1 of 6

Case 3:19-cv-00025-JWS Document 56-1 Filed 03/26/21 Page 1 of 6
                                  Confidential Bakalar DEF 000011


                                                               Exhibit A
                                                             Page 2 of 6

Case 3:19-cv-00025-JWS Document 56-1 Filed 03/26/21 Page 2 of 6
                                  Confidential Bakalar DEF 000012


                                                               Exhibit A
                                                             Page 3 of 6

Case 3:19-cv-00025-JWS Document 56-1 Filed 03/26/21 Page 3 of 6
                                  Confidential Bakalar DEF 000013


                                                               Exhibit A
                                                             Page 4 of 6

Case 3:19-cv-00025-JWS Document 56-1 Filed 03/26/21 Page 4 of 6
                                  Confidential Bakalar DEF 000014


                                                               Exhibit A
                                                             Page 5 of 6

Case 3:19-cv-00025-JWS Document 56-1 Filed 03/26/21 Page 5 of 6
                                  Confidential Bakalar DEF 000015


                                                               Exhibit A
                                                             Page 6 of 6

Case 3:19-cv-00025-JWS Document 56-1 Filed 03/26/21 Page 6 of 6
